diligence is necessary to justify disniissal for failure to prosecute"). In
                    particular, the record demonstrates that after appellant's criminal case
                    was resolved, the following delays in the prosecution of appellant's case
                    occurred: (1) five months elapsed between the resolution of appellant's
                    criminal case and appellant's motion to lift the stay in the underlying
                    matter; (2) over two months elapsed between the district court lifting the
                    stay and appellant's January 2012 motion; (3) five months elapsed
                    between the district court's March 2012 ruling on that motion and the
                    district court's August 2012 discovery order, during which appellant took
                    little to no action; (4) four months elapsed between the district court's
                    August 2012 order and appellant's response to that order; and (5) over one
                    month elapsed between appellant's response to that order and appellant's
                    service of deposition notices. 2
                                 Appellant provided no explanation for these delays either in
                    district court or on appeal. Consequently, the record supports the district
                    court's conclusion that appellant's failure to bring his case to trial within




                          2 These  delays sufficiently support the district court's finding that
                    appellant lacked diligence, without reference to the August 2005 order,
                    which appellant correctly notes he timely complied with, the district
                    court's finding to the contrary notwithstanding. We further note that
                    throughout much of 2006 before the stay was entered, there appears to
                    have been minimal effort to move appellant's case forward. In particular,
                    while the record contains various subpoenas and deposition notices, there
                    is no indication in the record that those depositions ever took place, much
                    less that evidence relevant to appellant's claims was obtained from those
                    depositions.




SUPREME COURT
        OF
     NEVADA
                                                          2
(01 I947A    met)
                     two years was a result of appellant's lack of diligence.   Esworthy, 100 Nev.
                     at 214, 678 P.2d at 1150. The district court was therefore within its
                     discretion in dismissing the complaint.     N. Ill. Corp., 78 Nev. at 215-16,
                     370 P.2d at 956. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                                 Saitta




                                                                       geku
                                                                 Pickering



                     cc:   Chief Judge, The Second Judicial District Court
                           Hon. Steven Elliott, Senior Judge
                           Hon. Elliott A. Sattler, District Judge
                           Mirch Law Firm LLP
                           Attorney General/Carson City
                           Davo Don Giovanni
                           Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA                                                 3
(0) 1947A    4e(s)